DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 with claim set and arguments of 9/17/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 9/17/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 7, 19, 24, 33 has/have been amended;
Claim(s) 13-18, 20, 25, 27 is/are cancelled;
Claim(s) 1-12, 19, 21-24, 26, 28-34 is/are presently pending.

Response to Arguments


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6, 19, 21-23, 29, 31-34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101); see MPEP 2105.  
Regarding independent claim 1, the recitation of “a cranial access device implanted within an opening of a skull of a living being and electrically connect to an implanted neural device located within the skull” encompasses a human organism because the skull of the living being is being positively recited as part of the system of claim 1. 
Regarding independent claim 19, the recitation of “housing implanted within an opening through a skull of a living being…an external end substantially flush under the skin that covers the skull…electrically connects with an implanted neural device located within the skull” encompasses a human organism because the skull of the living being is being positively recited as part of the device of claim 19. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-12, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20180338835 A1; Filed 5/2/2016; cited in previous office action) in view of Wheeler (US 20190143126 A1; Filed 11/13/2018), and further in view of Silay (US 20170368330 A1; 12/28/2017; cited in previous advisory action). 
Regarding claim 1, Gordon teaches a system, comprising:
a cranial access device implanted within an opening of a skull of a living being (Fig. 1-2) and electrically connect to an implanted neural device located within the skull ([0044] “For example, the at least one conduit 330 may have a first end in communication with the at least one cavity, the at least one of functional component 322, or both, and may have a second end in mechanical, electronic or fluidic communication with the patient, for example, the patient's neuron, blood vessel and/or ventricle. The conduit 330 may be a dispensing tube, wire, battery, fiber optic wire, radioactive seed, shunt, pump, vessel or an intraventricular or intravenous catheter (IVC) and may be inserted at the time of LID-based skull reconstruction. While not the conduit 330 can provides for transit of a therapeutic, such as patient-specific and illness-specific medicine and/or computer-guided responsive stimulation from a functional component of the LID to a biological element of a being. For example, electrical impulses (signals), local radiation, and/or medicine may be transported from functional component 322, through the conduit 330, and directly into the brain cavity (following tumor resection), a neuron, blood vessel, or ventricle directly, thereby circumventing, among other things, the blood brain barrier. In other words, the device 300 with the conduit 330 provides immediate intra-neural or intra-thecal or intra-vascular delivery through catheters, biosensors and wiring intimately connected to the device, for example, in the functional component.”; the reference is saying that there is a implanted neural device in the form of catheters, biosensors, or wiring to the patient’s neuron through the conduit 330 of Fig. 2 which is part of the cranial access device.).
Gordon does not teach via a wireless connection; (Note that this element is interpreted in light of instant Fig. 2A where cranial access device 100 can wireless connect to sensor 206b which is depicted as being in the brain and thus a neural implant.) However, Wheeler teaches in the same field of endeavor (Abstract; Fig. 1-2B) wireless connection to implanted neural device ([0069] “A single wearable antenna module may wirelessly power, communicate, and control multiple wireless implants, for example, up to four different implants or more… In some embodiments, the wireless implants may support multiple types of electrode types, for example, Micro-, ECoG, DBS,…”; Note that “Micro-, ECoG, DBS [deep brain stimulation]” are neural implants). Thus it would have been obvious to a person of ordinary skill in the art before the 
The combination of Gordon and Wheeler does not teach external device that electrically connects with the implanted neural device via magnetic connection technology. Note that Gordon teaches an external device (Fig. 4B). However, Silay teaches in the same field of endeavor (Abstract; [0001]-[0002]) external device that electrically connects with the implanted neural device via magnetic connection technology (Fig. 3; Fig. 7; [0024]; [0036]-[0038] “remote powering can be implemented with….magnetic coupling”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon and Wheeler to include these features as taught by Silay because this enables an optimized implant design that minimizes complications ([0012]-[0014]). 
In the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the external device comprises:
a memory that stores computer executable components (Fig. 4B; [0055]; [0062]; and

a communication component that facilitates the connection with the cranial access device (Fig. 4B, 500 and 501 read on communication component); and
a controller component that controls a therapeutic function of the implanted neural device using the connection (Fig. 4B; [0043]; [0055] “the device 300 may further include a controller”; [0062] “The functional component 322 may be activated remotely, for example, via signals generated in computer 503”).
Regarding claim 2, in the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the controller component actuates the therapeutic function of the implanted neural device based on communication of a treatment command message to the implanted neural device via the cranial access device (Fig. 4B; [0043]; [0062]; [0064]).
Regarding claim 3, in the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the controller component collects data from the neural implant device via the cranial access device (Fig. 4B; [0043]; [0062]; [0066]).
Regarding claim 4, in the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the communication component comprises a wireless component that provides the connection with the cranial access device employing a wireless technology ([0062] “Wi-Fi”).
Regarding claim 5, in the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the implanted neural device comprises a light component that 
Regarding claim 6, in the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the communication component comprises a wired component that interfaces with the cranial access device to provide the connection ([0062] “electrical communication (such as via a USB cable)”).
Regarding claim 7, Gordon teaches a method, comprising:
interfacing, by an external device (Fig. 4B), with an implanted neural device located within a skull of a living being via a cranial access device implanted within an opening in the skull (Fig. 1-2; [0044], as explained above regarding claim 1, the reference is saying that there is a implanted neural device in the form of catheters, biosensors, or wiring to the patient’s neuron through the conduit 330 of Fig. 2 which is part of the cranial access device.).
Gordon does not teach the implanted neural device being coupled to the cranial access device via a wireless connection. However, Wheeler teaches in the same field of endeavor (Abstract; Fig. 1-2B) wireless connection to implanted neural device ([0069] “A single wearable antenna module may wirelessly power, communicate, and control multiple wireless implants, for example, up to four different implants or more… In some embodiments, the wireless implants may support multiple types of electrode types, for example, Micro-, ECoG, DBS,…”; Note that “Micro-, ECoG, DBS [deep brain stimulation]” are neural implants). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 
The combination of Gordon and Wheeler does not teach interfacing by an external device via magnetic connection. However, Silay teaches in the same field of endeavor (Abstract; [0001]-[0002]) interfacing by an external device via magnetic connection (Fig. 3; Fig. 7; [0024]; [0036]-[0038] “remote powering can be implemented with….magnetic coupling”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon and Wheeler to include these features as taught by Silay because this enables an optimized implant design that minimizes complications ([0012]-[0014]).
In the combination of Gordon, Wheeler, and Silay, Gordon teaches controlling, by the device, a therapeutic function of the implanted neural device based on the interfacing (Fig. 4B; [0043]; [0055] “the device 300 may further include a controller”; [0062] “The functional component 322 may be activated remotely, for example, via signals generated in computer 503”).
Regarding claim 8, in the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the controlling comprises sending, via the cranial access device, a treatment command message to the implanted neural device having instructions that 
Regarding claim 9, in the combination of Gordon, Wheeler, and Silay, Gordon teaches collecting, by the external device, data from the implanted neural device via the cranial access device in association with the interfacing (Fig. 4B; [0043]; [0062]; [0066]).
Regarding claim 10, in the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the interfacing comprises establishing a wireless communication connection with the cranial access device employing a wireless technology ([0062] “Wi-Fi”).
Regarding claim 11, in the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the controlling comprises controlling illumination of a light component of the implanted neural device ([0030] “light/laser neuronal modulation devices”; [0044] “fiber optic wire”; [0052] “optogenetic proteins”; [0053] “optical signal, such as laser or…visible light”).
Regarding claim 12, in the combination of Gordon, Wheeler, and Silay, Gordon teaches wherein the interfacing comprises establishing a wired electrical connection with the cranial access device ([0062] “electrical communication (such as via a USB cable)”).
Regarding claim 33, in the combination of Gordon, Wheeler, and Silay, Gordon does not teach wherein the cranial access also electrically connects to a biosensor device located within the living being and outside the skull. However, Wheeler teaches in the same field of endeavor (Abstract; Fig. 1-2B) the cranial access device is further configured to electrically connect to a biosensor device located within the living being .

Claim(s) 19, 21-22, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160073887 A1; 3/17/2016; cited in previous office action) in view of Silay (US 20170368330 A1; 12/28/2017; cited in previous advisory action), further in view of Wheeler (US 20190143126 A1; Filed 11/13/2018; cited in previous office action), further in view of Schneider (US 20110172653 A1; 7/14/2011; cited in previous office action) and further in view of Jin (US 20110085968 A1; 4/14/2011; cited in previous office action).
Regarding claim 19, Lee teaches a cranial access device, comprising:
a housing implanted within an opening through a skull of a living being, the housing comprising an internal end, an external end, and a cavity portion that extends from the internal end to the external end (Fig. 1, 102).
Lee does not teach an external end substantially flush under the skin that covers the skull. However, Silay teaches in the same field of endeavor (Abstract; [0001]-[0002]) an external end substantially flush under the skin that covers the skull (Fig. 3; device is under scalp skin 100; [0036]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of 
In the combination of Lee and Silay, Lee teaches an internal connection surface located on the internal end and that electrically connects with an implanted neural device located within the skull (Fig. 1, 104; Fig. 2, connection 204 and implanted neural device 202).
The combination of Lee and Silay does not teach via a wireless technology. Note that this element is interpreted in light of instant Fig. 2A where cranial access device 100 can wireless connect to sensor 206b which is depicted as being in the brain and thus a neural implant. Note also that Lee does teach wireless body implant ([0055]) but not specifically for a wireless neural implant. However, Wheeler teaches in the same field of endeavor (Abstract; Fig. 1-2B) wireless connection to implanted neural device ([0069] “A single wearable antenna module may wirelessly power, communicate, and control multiple wireless implants, for example, up to four different implants or more… In some embodiments, the wireless implants may support multiple types of electrode types, for example, Micro-, ECoG, DBS,…”; Note that “Micro-, ECoG, DBS [deep brain stimulation]” are neural implants). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee and Silay to include wireless connection as taught by Wheeler because this “eases the burden of use for patients compared to multiple external antenna modules” ([0069]). Note that the device of Lee would require each neural implant to have its own cranial access device (1 cranial access device for 1 neural implant) 
In the combination of Lee, Silay, and Wheeler, Lee teaches an external connection surface located on the external end (Fig. 4, 418; [0110] “outside receivers”).
The combination of Lee, Silay, and Wheeler does not teach configured to electrically connect with an external device located outside the skull; and
a binding material formed on a surface of the cavity portion that binds the surface to bone within the opening, wherein the binding material comprises a stem cell material.
However, Schneider teaches in the same field of endeavor (Abstract; Fig. 1A-1B) configured to electrically connect with an external device located outside the skull (Fig. 1A); and
a binding material formed on a surface of the cavity portion that binds the surface to bone within the opening ([0041] “cementing agent”; [0069] “cemented to the skull”). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee, Silay, and Wheeler to include these features as taught by Schneider because this enables anchoring of the device to the skull and control to the neural implant (Fig. 1A-1B; [0069]).
The combination of Lee, Silay, Wheeler, and Schneider does not teach wherein the binding material comprises a stem cell material. However, Jin teaches in the same field of endeavor of implants (Abstract; [0002]) the use of bone stem cell material on the surface of the implant mixed with bone cement ([0034]) in order to improve osseointegration of the implant ([0003]-[0005]) thereby binding the device to the bone. Thus it would have been obvious to a person of ordinary skill in the art before the 
Regarding claim 21, the combination of Lee, Silay, Wheeler, Schneider, and Jin teaches one or more fiber optic cords that extend through cavity portion and emit light (Lee Fig. 4, 408; [0055]; Schneider [0030]; [0050]).
Regarding claim 22, the combination of Lee, Silay, Wheeler, Schneider, and Jin teaches wherein the stem cell material comprises a bone stem cell material grown on the surface of the cavity portion (Jin [0034] “mesenchymal stem cells are directed to differentiate into an osteoblast, or a cell of an osteogenic lineage”; this reads on “bone stem cell material grown on the surface”).
Regarding claim 32, in the combination of Lee, Silay, Wheeler, Schneider, and Jin, Lee teaches wherein the housing has a cylindrical shape (Fig. 1, 102; Fig. 2). 

Claims 23, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Silay, Wheeler, Schneider, and Jin as applied to claim 19 above, and further in view of Scanlon (US 20070207186 A1; 9/6/2007; cited in previous office action).
Regarding claim 23, the combination of Lee, Silay, Wheeler, Schneider, and Jin does not teach wherein the stem cell material comprises a skin stem cell material that further binds the surface to skin. However, Scanlon teaches in the same field of medical implants ([0013]-[0014]) the use of skin stem cell to modify the materials of the implant including a binder ([0226] “binder 69” “skin stem cells”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
In the combination of Lee, Silay, Wheeler, Schneider, Jin, and Scanlon, Scanlon (relied upon above for skin stem cell) does not explicitly teach that the skin stem cell material binds the device cavity surface to the skin. However, for the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The skin stem cell of Scanlon is structurally the same as the instant claim recitation and also capable of performing the recited intended use. In addition, Scanlon teaches the use of a binder and other materials of the implant device to be modified with skin stem cell ([0226]) and that these materials are used for “tissue binding” ([0187] “tissue binding, protein binding”) as well as grafting ([0226] “grafting”) which a person of ordinary skill in the art would recognize as equivalent to the recited function of “binds the device to the skin”.
Regarding claim 34, the combination of Lee, Silay, Wheeler, Schneider, and Jin teaches wherein the surface comprises a first region and a second region (Lee Fig. 1, 102), wherein the stem cell material comprises a bone stem cell material grown on the surface of the cavity portion (Jin [0034] “mesenchymal stem cells are directed to 
The combination of Lee, Silay, Wheeler, Schneider, and Jin does not teach wherein the stem cell material comprises a skin cell material grown on the surface of the cavity portion. However, Scanlon teaches in the same field of medical implants ([0013]-[0014]) the use of skin stem cell to modify the materials of the implant including a binder ([0226] “binder 69” “skin stem cells”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee, Silay, Wheeler, Schneider, and Jin to use a skin stem cell material as taught by Scanlon because this improves the performance of the implanted device ([0006]; [0013]-[0014]; [0226]). 
The combination of Lee, Silay, Wheeler, Schneider, and Jin does not teach bone stem cell material grown on first region and skin cell material grown on the second region of the surface of the cavity portion. However, as explained above, Jin teaches the use of bone stem cells with bone cement ([0034] for an implant ([0030]) for integration with bone ([0002]). Scanlon teaches skin stem cells for implants ([0226]). It would be obvious for a person of ordinary skill in the art to use bone stem cells for integration with bone and skin stem cells for integration with skin at the respective regions/surfaces of the cranial access device that interact with bone and skin; MPEP 2144.07 art recognized suitability for an intended purpose.

Claim(s) 24, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20180338835 A1; Filed 5/2/2016; cited in previous office action) in .
Regarding claim 24, Gordon teaches a method, comprising:
constructing a cranial access device that inserts within an opening in a skull of a living being, connects one or more electrical devices located inside the skull with an external device located outside of the skull (Fig. 1-2; Fig. 4A-4B; [0044], as explained above regarding claim 1, the reference is saying that there is a implanted electrical neural device in the form of catheters, biosensors, or wiring to the patient’s neuron through the conduit 330 of Fig. 2 which is part of the cranial access device.).
Gordon does not teach the cranial access device communicates with the one or more electrical devices via a wireless connection. Note that this element is interpreted in light of instant Fig. 2A where cranial access device 100 can wireless connect to sensor 206b which is depicted as being in the brain and thus a neural implant. However, Wheeler teaches in the same field of endeavor (Abstract; Fig. 1-2B) cranial access device with wireless connection to implanted neural device (Fig. 2A-2B; [0069] “A single wearable antenna module may wirelessly power, communicate, and control multiple wireless implants, for example, up to four different implants or more… In some embodiments, the wireless implants may support multiple types of electrode types, for example, Micro-, ECoG, DBS,…”; Note that “Micro-, ECoG, DBS [deep brain stimulation]” are neural implants). Thus it would have been obvious to a person of 
The combination of Gordon and Wheeler does not teach communicates with the external device via magnetic connection technology. However, Silay teaches in the same field of endeavor (Abstract; [0001]-[0002]) communicates with the external device via magnetic connection technology (Fig. 3; Fig. 7; [0024]; [0036]-[0038] “remote powering can be implemented with….magnetic coupling”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon and Wheeler to include these features as taught by Silay because this enables an optimized implant design that minimizes complications ([0012]-[0014]).
The combination of Gordon, Wheeler, and Silay does not teach applying a stem cell material to a surface of the cranial access device that binds the surface to bone within the opening. However, Schneider teaches in the same field of endeavor (Abstract; Fig. 1A-1B) applying a binding material in the form of bone cement to bind implant to skull ([0041] “cementing agent”; [0069] “cemented to the skull”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon, Wheeler, and Silay to include this 
The combination of Gordon, Wheeler, Silay, and Schneider does not teach applying a stem cell material. However, Jin teaches in the same field of endeavor of implants (Abstract; [0002]) the use of bone stem cell material on the surface of the implant mixed with bone cement ([0034]) in order to improve osseointegration of the implant ([0003]-[0005]) thereby binding the device to the bone. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon, Wheeler, Silay, and Schneider to include this feature of Jin because this would result in the device possessing better integration with the bone post-implantation ([0003]-[0005]).
Regarding claim 26, in the combination of Gordon, Wheeler, Silay, Schneider, and Jin, Gordon teaches wherein the cranial access device connects the one or more electrical devices with the external device via an electrical connection ([0044] “wire” “electrical impulses”).
Regarding claim 28, in the combination of Gordon, Wheeler, Silay, Schneider, and Jin, Gordon teaches wherein the one or more electrical devices provide a medical treatment function ([0043]), and wherein the method further comprises:
implanting the cranial access device within the opening (Fig. 4A);
connecting the external device to the cranial access device (Fig. 4B);
activating the medical treatment function via the connecting ([0043]; [0050]; Fig. 4B).

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Wheeler, and Silay as applied to claims 1, 7 above, in view of Schneider (US 20110172653 A1; 7/14/2011; cited in previous office action) and further in view of Jin (US 20110085968 A1; 4/14/2011; cited in previous office action).
Regarding claim 29, the combination of Gordon, Wheeler, and Silay does not teach wherein the cranial access device comprises a bone stem cell material formed on outer surface of the cranial access device that binds the outer surface to bone within the opening. However, Schneider teaches in the same field of endeavor (Abstract; Fig. 1A-1B) applying a binding material in the form of bone cement to bind implant to skull ([0041] “cementing agent”; [0069] “cemented to the skull”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon, Wheeler, and Silay to include this features as taught by Schneider because this enables anchoring of the device to the skull ([0069]).
The combination of Gordon, Wheeler, Silay, and Schneider does not teach applying a bone stem cell material. However, Jin teaches in the same field of endeavor of implants (Abstract; [0002]) the use of bone stem cell material on the surface of the implant mixed with bone cement ([0034] “mesenchymal stem cells are directed to differentiate into an osteoblast, or a cell of an osteogenic lineage”; this reads on “bone stem cell material”) in order to improve osseointegration of the implant ([0003]-[0005]) thereby binding the device to the bone. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon, Wheeler, Silay, and Schneider to include this feature of Jin 
Regarding claim 30, the combination of Gordon, Wheeler, and Silay does not teach wherein the cranial access device comprises a bone stem cell material formed on outer surface of the cranial access device that binds the outer surface to bone within the opening. However, Schneider teaches in the same field of endeavor (Abstract; Fig. 1A-1B) applying a binding material in the form of bone cement to bind implant to skull ([0041] “cementing agent”; [0069] “cemented to the skull”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon, Wheeler, and Silay to include this features as taught by Schneider because this enables anchoring of the device to the skull ([0069]).
The combination of Gordon, Wheeler, Silay, and Schneider does not teach applying a bone stem cell material. However, Jin teaches in the same field of endeavor of implants (Abstract; [0002]) the use of bone stem cell material on the surface of the implant mixed with bone cement ([0034] “mesenchymal stem cells are directed to differentiate into an osteoblast, or a cell of an osteogenic lineage”; this reads on “bone stem cell material”) in order to improve osseointegration of the implant ([0003]-[0005]) thereby binding the device to the bone. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon, Wheeler, Silay, and Schneider to include this feature of Jin because this would result in the device possessing better integration with the bone post-implantation ([0003]-[0005]).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Silay, Wheeler, Schneider, and Jin as applied to claim 19 above, and further in view of Eskandar (US 20130184781 A1; 7/18/2013; cited in previous office action).
Regarding claim 31, the combination of Lee, Silay, Wheeler, Schneider, and Jin does not teach wherein the housing is formed with a tantalum oxide ceramic material. However, Eskander teaches in the same field of endeavor (Abstract; Fig. 3A) the use of tantalum as a material for neural implant ([0077]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lee, Silay, Wheeler, Schneider, and Jin to use tantalum as a material for the housing because this is a biocompatible material suitable for use in neural implant ([0077]; Fig. 3A; Fig. 5); MPEP 2144.07 art recognized suitability for an intended purpose).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792